DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 28 December 2021, of application filed, with the above serial number, on 11 November 2019 in which claims 1, 4, 6-9, 11-14, 16, and 19-20 have been indicated as amended and claims 3 and 18 have been canceled. Claims 1-2, 4-17, 19-20 are pending in the application. 
It is noted that claims 11-14 have claim identifiers of “Currently Amended” but do not appear to indicate any amendment with markings. 
Further, it is noted that at least claims 1, 6-8, 16, and 20 appear to have unmarked claim amendments, whereas, for example, the first limitation of claim 1 as filed 6/17/21 recites:	“identifying, in a subpool of a pool of compute nodes in a stream computing environment, a set of invitation-only host tags, wherein the identified set of invitation-only host tags is associated with determining a processing element placement for processing element host management in the stream computing environment”.
The claims as proposed, and not entered, filed 11/30/21 recite the correct same claim language. However, the claim 1 filed 12/28/21 has many unmarked amendments:
“identifying, in a subpool of a pool of compute nodes in a stream computing environment, a set of invitation-only host tags, wherein each invitation-only host tag of the identified set of invitation-only host tags [[is]] associated with a respective compute node designates a pre-requisite which must be met by a processing element for placement of the processing element in the respective compute node 
Claims 6-8 do not include claim markings of the claim from which they depend nor the apparent amendment from criteria to invitation-only host tags?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear the difference, if any, between the invitation-only host tag(s), the set of tagging criteria, and the pre-requisite designating a target PE type as in claim 1. Each 
     The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import... A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
     Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted. 
Claims 2, 4-15, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims have not been amended to incorporate the changes to their independent claim from which they depend, ie. subpools rather than pools, subset rather than set, etc. See also claims 1, 4, 5, 6, 7, where isolating assignment of PE to compute nodes 
Claim 2, 17 recites the limitation "the processing element placement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-17, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fawcett (hereinafter “Fawcett”, 2013/0145203).
As per Claim 1, Fawcett discloses a computer-implemented method comprising: 
identifying, in a subpool of a pool of compute nodes in a stream computing environment, a set of invitation-only host tags, wherein each invitation-only host tag of the identified set of invitation-only host tags associated with a respective compute node designates a pre-requisite which must be met by a processing element for placement of the processing element in the respective compute node in the stream computing environment (at least paragraph 22, 52-61; host selection criteria including characteristic tags that hosts have in hostpool; Table 405 Fig. 4A; each of the hosts constraints 255 may be associated with the host 130 instead of the PE 235; constraints associated with Pes matching hosts’ tag); 
in response to identifying a subset of a set of processing elements that meets the prerequisite, wherein the prerequisite includes a set of tagging criteria in a profile data of the subset of the set of processing elements which matches the identified set of invitation-only host tags in the subpool of the pool of compute nodes, prioritizing an assignment of the identified subset of the set of processing elements to the subpool of the pool of compute nodes (at least paragraph 59-60, 46; because PE1 and PE2 (subset of PE) are associated with the same co-located group, they must be allocated to the same host or group (subpool); paragraph 50-51; constraints associated with hostpools include ‘tagged requirements’, “A hostpool 327 may be associated with a particular PE 235, operator 240, or more generally, a job. For example, an application developer may assign a hostpool 327 for each job, thereby associating each PE 235 in that job to the hostpool 327”; paragraph 46; PE constraints for the profile data; paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE)); and 
isolating the prioritized assignment of the identified subset of the set of processing elements that have the set of tagging criteria which matches the identified set of invitation-only host tags in the subpool of the pool of compute nodes in the stream computing environment (at least paragraph 59-60, 46; PE constraint may comprise 
As per Claim 2. The method of claim 1, further comprising: analyzing the pool of compute nodes; and receiving a set of processing element placement criteria associated with the processing element placement on the analyzed pool of compute nodes (at least paragraph 22, 52-55, 25-26; PE selection criteria or the host selection criteria (or both) may be associated with a particular optimization mode; host selection criteria for hosts in hostpool (hostpool = compute node pool) such that optimization mode determines best PE allocation for host and PE selection).
As per Claim 4. The method of claim 2, further comprising: determining a placement arrangement for the set of processing elements on the pool of compute nodes by comparing the set of tagging criteria of the set of processing elements and the received set of processing element placement criteria of the pool of compute nodes (at least paragraph 65, 69-71, 76; scheduler determining if at least one host and host selection criteria satisfies all constraints of stream application and for selected PE, and using optimization mode to determine which host to place PE on; paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE)).

As per Claim 6. The method of claim 2, further comprising: resolving that a first subset of the profile data for a first processing element of the set of processing elements does not achieve a first subset of the for a first compute node of the pool of compute nodes; and preventing assignment of the first processing element to the first compute node (at least paragraph 67-68; if selected PE were to be placed on the host, a constraint would be violated; (further see incorporated by reference 8,849,888 col. 13:40-14:21: remove host from conditional candidate host set)).
As per Claim 7. The method of claim 3, further comprising: resolving that a first subset of the profile data for a first processing element of the set of processing elements achieves a first subset of the set of processing element placement criteria for a first compute node of the pool of compute nodes; and allocating the first processing element to the first compute node (at least paragraph 67-68, 70; scheduler allocating selected PE to candidate host).
As per Claim 8. The method of claim 6, further comprising: resolving that the first subset of the profile data for the first processing element of the set of processing elements achieves a second subset of the for a second compute node of the pool of compute nodes; and allocating the first processing element to the second compute node (at least paragraph 54, 59-60, 46; determining a PE that meets host selection criterion, using selection criterion to choose between multiple hosts satisfying constraints, and 
As per Claim 9. The method of claim 1, further comprising: configuring, without modifying a streaming application source code, the profile data associated with the set of processing elements (at least paragraph 41, 38, 55; each PE being configured to carry out function; eg. PE6 could be configured to perform a join operation; hosts being dynamically assigned characteristic tags).
As per Claim 10. The method of claim 1, further comprising: configuring, without modifying a streaming application source code, a set of processing element placement criteria received from the pool of compute nodes (at least paragraph 41, 38, 55; each PE being configured to carry out function; eg. PE6 could be configured to perform a join operation; hosts being dynamically assigned characteristic tags).
As per Claim 11. The method of claim 1, further comprising: in response to determining that a first tagging criterion of the set of tagging criteria matches a first invitation-only host tag of the set of invitation-only host tags, allocating a first processing element of the set of processing elements to a first compute node of the pool of compute nodes (at least paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE); and in response to determining that a second tagging criterion of the set of tagging criteria mismatches a second invitation-only host tag of the set of invitation-only host tags, 
As per Claim 12. The method of claim 1, wherein each invitation-only host tag of the set of invitation-only host tags matches at least one tagging criterion of the set of tagging criteria (at least paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE), and further comprising: configuring, without modifying a streaming application source code, the set of tagging criteria (at least paragraph 41, 38, 55; each PE being configured to carry out function; eg. PE6 could be configured to perform a join operation; hosts being dynamically assigned characteristic tags).
As per Claim 13. The method of claim 4, wherein each invitation-only host tag of the set of invitation-only host tags matches at least one tagging criterion of the set of tagging criteria (at least paragraph 56; stipulating that a PE must be allocated to a host with a certain characteristic/tag, eg. a PE must be allocated to a high-memory host; the PE tag criteria is high-memory and the invitation-only host tag would be a host having high-memory; par. 55: tag represents characteristic such as high-memory, specific type of processor; par. 58: pinned eligible hosts having matching tag of host with PE), and 
As per Claim 14. The method of claim 13, further comprising: redetermining, in an automated fashion without user intervention, the placement arrangement in response to configuring the set of invitation-only host tags (at least paragraph 58, 82-84, 96; scheduler using optimization mode to use second criterion and changing or altering to different optimization mode).
As per Claim 15. The method of claim 1, further comprising: receiving a stream of tuples to be processed by the set of processing elements operating on the pool of compute nodes; and processing, using the set of processing elements operating on the pool of compute nodes, the stream of tuples (at least paragraph 38, 40; PE receive an N-tuple…from the stream…for processing functions on tuple by PE).
Claims 16-17, 19-20 do not, in substance, add or define any additional limitations over claims 1-4 and therefore are rejected for similar reasons, supra.
Claims 16, 20 do not, in substance, add or define any additional limitations over claim 1 and therefore are rejected for similar reasons, supra. Claims 16 and 20 are analogous system and computer program product claims to respective method claim 1. Claim 16 only adding system components that Fawcett discloses:
As per Claim 16, Fawcett discloses a computer system for processing element host management, comprising: 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,616,316. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘710 recites only elements that are claimed in claim 1 of ‘316, see table below for a comparison of claim 1 where bolded limitations therein anticipate the ‘710 claims.
‘710
A computer-implemented method comprising: 










identifying, in a subpool of a pool of compute nodes in a stream computing environment, a set of invitation-only host tags, wherein each invitation-only host tag of the identified set of invitation-only host tags associated with a respective compute node designates a pre-requisite which must be met by a processing element for placement of the processing element in the respective compute node in the stream computing environment; 




















in response to identifying a subset of a set of processing elements that meets the prerequisite, wherein the prerequisite includes a set of tagging criteria in a profile data of the subset of 
isolating the prioritized assignment of the identified subset of the set of processing elements that have the set of tagging criteria which matches the identified set of invitation-only host tags in the subpool of the pool of compute nodes in the stream computing environment.
316
A computer-implemented method for processing element host management in a stream computing environment having a pool of compute nodes to host a set of processing elements, the method comprising: 
	in response to analyzing a pool of compute nodes, receiving a set of processing element placement criteria associated with a processing element placement on the analyzed pool of compute nodes; 
	identifying, in the received set of processing element placement criteria, a set of invitation-only host tags in a subpool of the pool of compute nodes; 
	determining, based on the identified set of invitation-only host tags of the subpool of the pool of compute nodes, a pre-requisite indicated by a respective compute node for the processing element placement on the respective compute node, wherein the determined pre-requisite designates a target processing element type as being eligible for the processing element placement on the respective compute node; 
detecting, for a set of processing elements with respect to the processing element placement on the pool of compute nodes, a set of processing element profile data, wherein the detected set of processing element profile data includes a set of tagging criteria;
determining a placement arrangement for the set of processing elements on the pool of compute nodes by comparing the set of tagging criteria of the set of processing elements and the received set of processing element placement criteria of the pool of compute nodes; 
in response to identifying a subset of the set of processing elements that have the set of tagging criteria which matches the identified set of invitation-only host tags of the subpool of the pool of compute nodes, prioritizing an assignment of the identified subset of the set of processing elements to the subpool of the pool of compute nodes; 

isolating, on the subpool of the pool of compute nodes including to the identified set of invitation-only host tags, the prioritized assignment of the identified subset of the set of processing elements that have the set of tagging criteria which matches the identified set of invitation-only host tags; and 
establishing, based on the determined placement arrangement, the set of processing elements on the pool of compute nodes.


‘710 Claim 6 has similar limitations recited in ‘316 Claim 2.
‘710 Claim 7 has similar limitations recited in ‘316 Claim 3.
‘710 Claim 8 has similar limitations recited in ‘316 Claim 4.
‘710 Claim 9 has similar limitations recited in ‘316 Claim 5.
‘710 Claim 10 has similar limitations recited in ‘316 Claim 6.
‘710 Claim 11 has similar limitations recited in ‘316 Claim 8.
‘710 Claim 12 has similar limitations recited in ‘316 Claim 9.

‘710 Claim 14 has similar limitations recited in ‘316 Claim 11.
‘710 Claim 15 has similar limitations recited in ‘316 Claim 13.
‘710 Claim 16 is similarly rejected as in the table above to ‘316 Claim 14.
‘710 Claims 17, 19 have similar limitations recited in ‘316 Claim 14.
‘710 Claim 20 is similarly rejected as in the table above to ‘316 Claim 15.


Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive.
The Double Patenting Rejection is noted as being held in abeyance at this time. 
Examiner summarizes the invention at a basic level, as identifying attributes of a processing element PE (such as a SFC, VNF, part of NFV, an executable, any portion of a distributed application), wherein some attributes are required in order to be placed onto a host, one being a target processing element type to be eligible to be placed onto a particular host, prioritizing an assignment/placement of such PE when a matching host(s) is found, and isolating/assigning the PE to a matched given host accordingly. Thus, as only an example, if a PE is a firewall filtering PE, hosts that are located on the edge of a network/ pool of nodes may require that a PE placed on the edge node be firewall related in order to be placed onto that edge node, 2 hosts may match such criteria, one is prioritized, and isolating/assigning the firewall filter PE to the one edge node.
Applicant argues, in substance, that Fawcett’s other constraints 255 describes constraints on the hosts rather than prerequisites set forth by the hosts which must be met by the PEs. However, the constraints 255 are associated with both the hosts and the PEs (see, for example [0060] “Table 425 list possible constraints 255 that may be 
The specification outlines:
[0077]   In embodiments, the set of processing element placement criteria may include a set of processing element qualification data at block 712. Generally, the set of processing element qualification data can include computer specified instructions, commands, or other requirements that define qualifications or requirements for placement of the set of processing elements on one or more compute nodes. For example, the set of processing element qualification data may indicate specific processing element types that may or may not be allowed for placement on particular compute nodes of the pool of compute nodes (e.g., allow placement of functor type processing elements, don't allow processing elements that require memory resources above a threshold level of 4 gigabytes). In embodiments, the set of processing element qualification data may include a set of invitation-only host tags at block 714. The set of invitation-only host tags may include markers, labels, or other identifiers that specify one or more properties or attributes that must be included in the profile data of a processing element in order for the processing element to be placed on one or more compute nodes. As an example, the set of invitation-only host tags may 

Thus, the invitation-only host tags comprise a set of processing element PE placement criteria that may include markers, labels or other identifiers, with criteria specifying properties/attributes that must be part of the PE.
Fawcett par. 22, 50-56 as relied on in the Rejection, teaches:
‘allocating each PE to a host (i.e., compute node). But in stream applications with hundreds or thousands of processing elements, the choice of which processing elements to allocate first may determine if all the PEs in the stream application are successfully allocated. Accordingly, the stream application may use PE selection criteria to select which PE from among the unallocated PEs to allocate next. For example, the stream application may first allocate the PEs that have location constraints that require, for example, the PE to be the only PE allocated to a host’; and 
‘optimization mode 350 may include PE selection criteria 352 and/or host selection criteria 354. Further, the scheduler 134 may have multiple optimization modes 350. In general, the optimization mode 350 uses the PE and host selection criteria 352, 354 to optimize the stream application according to a desired goal’. 
Fawcett par. 53 explains the difference between constraints and criteria, where constraints dictate requirements for whether a PE or host can be allocated to it: “"criteria" are different than constraints 255. If a host 130 does not meet a constraint 255, the PE cannot be allocated to it. However, the scheduler 134 may use selection criteria 352,354 to choose between multiple hosts that satisfy the constraints 255”.
Fawcett par. 46 also clarifies “constraints 255 may be associated with the host 130 instead of the PE 235 or operator 240 such as "overloaded host" which stipulates a maximum number of PEs 235 that may be allocated to the host 130, or "scheduling state" which stipulates whether the host 130 is in a state that supports hosting a new PE 235.”
Thus, Fawcett teaches optimizing PE allocation placement with both PE and host/compute node selection criteria and verifying host constraints and criteria in order to determine whether a PE can be allocated to the host, and subsequently if multiple hosts can allocate the PE, selecting the best host to host the PE based on factors including the characteristic tags described in par. 55.


Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. Applicants are requested to consider the prior art references for relevant teachings when responding to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY G TODD/Primary Examiner, Art Unit 2457